Case 18-31834   Doc 10   Filed 11/16/18 Entered 11/16/18 14:32:12   Desc Main
                           Document     Page 1 of 8
Case 18-31834   Doc 10   Filed 11/16/18 Entered 11/16/18 14:32:12   Desc Main
                           Document     Page 2 of 8
Case 18-31834   Doc 10   Filed 11/16/18 Entered 11/16/18 14:32:12   Desc Main
                           Document     Page 3 of 8
Case 18-31834   Doc 10   Filed 11/16/18 Entered 11/16/18 14:32:12   Desc Main
                           Document     Page 4 of 8
Case 18-31834   Doc 10   Filed 11/16/18 Entered 11/16/18 14:32:12   Desc Main
                           Document     Page 5 of 8
Case 18-31834   Doc 10   Filed 11/16/18 Entered 11/16/18 14:32:12   Desc Main
                           Document     Page 6 of 8
Case 18-31834   Doc 10   Filed 11/16/18 Entered 11/16/18 14:32:12   Desc Main
                           Document     Page 7 of 8
Case 18-31834   Doc 10   Filed 11/16/18 Entered 11/16/18 14:32:12   Desc Main
                           Document     Page 8 of 8
